UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1793


RICARDO ERNESTO MEDRANO-VASQUEZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 16, 2009              Decided:   January 15, 2010


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy W. Davis, LAW OFFICE OF TIMOTHY W. DAVIS, LLC,
Baltimore, Maryland, for Petitioner.       Tony West, Assistant
Attorney General, William C. Peachey, Assistant Director,
Rebecca Hoffberg, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ricardo Ernesto Medrano-Vasquez, a native and citizen

of El Salvador, petitions for review of an order of the Board of

Immigration       Appeals    (“Board”)      dismissing      his    appeal       from    the

immigration judge’s order finding he was removable based on his

two Maryland convictions for assault in the second degree.                              The

Board found that one of the convictions was an aggravated felony

and   the   other    conviction       was   a    crime     of   domestic        violence,

either of which may be grounds for removability.                          We deny the

petition for review.

              An “aggravated felony” is a “crime of violence (as

defined in section 16 of Title 18 . . .) for which the term of

imprisonment        at      [sic]     least       one      year.”           8      U.S.C.

§ 1101(a)(43)(F) (2006).            A “crime of violence” is defined as

“(a) an offense that has as an element the use, attempted use,

or    threatened     use    of   physical       force    against    the     person      or

property of another, or (b) any other offense that is a felony

and   that,    by   its     nature,    involves     a    substantial        risk       that

physical force against the person or property of another may be

used in the course of committing the offense.”                      18 U.S.C. § 16

(2006).       A   crime     of   domestic       violence    means    any        crime    of

violence as defined by § 16 against a person committed by a

current or former spouse.           See 8 U.S.C. § 1227(a)(2)(E)(i).



                                            2
            This court has held that the “question of whether a

conviction      falls      within    the    ambit       of     18   U.S.C.        §    16   is    a

categorical one.”           Mbea v. Gonzales, 482 F.3d 276, 279 (4th Cir.

2007).     We generally consider “the nature of the offense as

defined by statute, not the conduct at issue in any particular

case.”     Id. (citations omitted).                   In a limited class of cases,

however,    where     the    definition         of     the    crime    of    conviction          is

“ambiguous and will not necessarily provide an answer to whether

the prior conviction was for a crime of violence, [the court]

look[s] beyond the definition of the crime to examine the facts

contained in the charging document on which the defendant was

convicted.”       United States v. Kirksey, 138 F.3d 120, 124 (4th

Cir. 1998) (alterations added).

            In Maryland, one who violates Md. Code Ann., Crim. Law

§   3-203(a)    “is     guilty      of    the       misdemeanor     of      assault      in   the

second degree and on conviction is subject to imprisonment not

exceeding 10 years.”           Md. Code Ann., Crim. Law § 3-203(b).                           The

crime of assault encompasses “the crimes of assault, battery,

and   assault        and     battery,       which        retain        their          judicially

determined      meanings.”          Md.    Code       Ann.,    Crim.     Law   §       3-201(b).

Maryland    case      law    further       defines       assault       as    “an       attempted

battery    or   an    intentional         placing       of    a   victim     in       reasonable

apprehension of an imminent battery.                         A battery . . . includes

any unlawful force used against a person of another, no matter

                                                3
how slight.”      Kirksey, 138 F.3d at 125 (internal quotation marks

and citations omitted).              This court has observed that, “under

the definition of assault and battery in Maryland, it remains

unclear    whether      we   can     say          categorically            that    the    conduct

encompassed     in   the     crime       of       battery         constitutes       the    use    of

physical   force     against       the     person            of   another     to    the    degree

required to constitute a crime of violence.”                               Id.     Accordingly,

because there is ambiguity as to whether second degree assault

in   Maryland     constitutes       a    crime          of    violence,       the    Board       was

required to look beyond the elements of assault.                                  Id., 138 F.3d

at 124.

             Clearly,        the         supporting                documents        for      both

convictions, including the statements of probable cause, support

the finding that Medrano-Vasquez had a conviction for conduct

that amounted to an aggravated felony and another conviction for

conduct    that      amounted       to        a       crime       of   domestic          violence.

Accordingly, we find no error in the Board’s decision.

           We deny the petition for review.                                We dispense with

oral   argument      because       the     facts         and       legal    contentions          are

adequately      presented     in     the      materials            before     the    court       and

argument would not aid the decisional process.

                                                                              PETITION DENIED




                                                  4